Case 1:20-cv-00821-LMB-JFA Document 172 Filed 03/23/21 Page 1 of 1 PageID# 2781




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION




  CHRISTIAN ALBERTO SANTOS GARCIA,
  et al..

                  Plaintiffs^
                                                      Case No. 1:20-cv-00821 (LMB/JFA)

  ALEJANDRO MAYORKAS,et aL,

                  Defendants.


                                               ORDER GRANTING
               JOINT MOTION TO EXTEND JURISDICTIONAL DISCOVERY


           Upon consideration ofthe Joint Motion to Extend Jurisdictional Discovery, such motion is

  GRANTED. The period of jurisdictional discovery is hereby extended through and including

  April 23,2021.

           It is SO ORDERED.




                                                       Leonie M. Brinkema
                                                       United States District Judge
  Dated:
